04/13/2021


                                       DA 20-0403
                                                                                      Case Number: DA 20-0403

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       2021 MT 91N


IN THE MATTER OF THE GUARDIANSHIP OF:

G.R.M.,

     A Minor Child,

DIANA R. MERIDETH and KENNETH M. MERIDETH,

           Petitioners, Appellees, and Cross Appellants.

________________________________________

IN THE MATTER OF THE GUARDIANSHIP OF:

G.R.M.,

     A Minor Child,

CAROL M. MERIDETH,

           Petitioner and Appellant.

APPEAL FROM:       District Court of the Sixth Judicial District,
                   In and For the County of Park, Cause No. DG-20-08
                   Honorable Brenda R. Gilbert, Presiding Judge

COUNSEL OF RECORD:

            For Appellant:

                   Kevin S. Brown, Erin E. Harris, Paoli & Brown, P.C., Livingston, Montana

            For Appellee:

                   Sherine D. Blackford, Monica E. Payne, Blackford Carls P.C., Bozeman,
                   Montana


                                               Submitted on Briefs: March 24, 2021

                                                           Decided: April 13, 2021
Filed:

                     r--6ta•--df
         __________________________________________
                           Clerk




                             2
Justice Beth Baker delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, we decide this case by memorandum opinion. It shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Carol Merideth appeals the Sixth Judicial District Court’s orders awarding

temporary guardianship of her two stepchildren to their paternal grandparents, Diana

Merideth and Kenneth Merideth. Diana and Kenneth cross-appeal the court’s failure to

make the guardianship order a permanent one and its award to Carol, in the same order, of

a right to visitation with the children at certain established times.

¶3     G.R.M. is the six-year-old daughter of Joshua Merideth and Allison Merideth.

G.R.M. has a ten-year-old brother, J.S.M., who is the subject of a companion appeal under

this Court’s Cause No. DA 20-0402. The children’s father died in June 2020, leaving

behind a Last Will and Testament that contained a testamentary appointment of his wife

Carol for their guardianship. Carol and Diana and Kenneth filed competing petitions for

guardianship, which the District Court consolidated.         After Allison appeared in the

guardianship proceeding and consented to Diana and Kenneth’s appointment, the District

Court entered Findings of Fact, Conclusions of Law, and an order appointing Diana and

Kenneth temporary guardians and conservators and giving Carol specified parenting time

with the children on alternating weekends.

                                               3
¶4     Carol’s appeal, as well as Diana and Kenneth’s cross-appeal, raise the same issues

they raise in J.S.M.’s companion appeal, which we have decided today by separate opinion.

Matter of J.S.M., 2021 MT 86, ___ Mont. ____, ___ P.3d ___. We adopt our analysis in

that case and decide this case pursuant to Section I, Paragraph 3(c) of our Internal Operating

Rules, which provides for memorandum opinions.

¶5     For the reasons stated in Matter of J.S.M., we conclude that the District Court did

not abuse its discretion when it issued an order appointing Diana and Kenneth as G.R.M.’s

temporary guardians and maintained their contact with Carol during the pendency of the

proceedings.    We therefore affirm the Order Appointing Temporary Guardians and

Conservators.


                                                  /S/ BETH BAKER

We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR
/S/ LAURIE McKINNON
/S/ INGRID GUSTAFSON




                                              4